Citation Nr: 1751571	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-07 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower and upper extremities to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for erectile dysfunction to include as secondary to diabetes mellitus, type II. 

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1968 to May 1971, including service in the Republic of Vietnam. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, March 2012, and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Board has re-characterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to an acquired psychiatric disability, to include PTSD, pursuant to the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In September 2015, the Board remanded the issues on appeal to hold the hearing that the Veteran requested.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing in August 2016.  A copy of the hearing transcript has been associated with the claims file. As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

FINDINGS OF FACT

1. Resolving all reasonable doubt in favor of the Veteran, the Veteran's acquired psychiatric disability, to include PTSD, is etiologically related to his active duty service.

2. Resolving all reasonable doubt in favor of the Veteran, the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is caused by or aggravated by his service-connected diabetes mellitus, type II. 

3. Resolving all reasonable doubt in favor of the Veteran, the Veteran's erectile dysfunction is aggravated by his service-connected diabetes mellitus, type II. 
CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities to include as secondary to diabetes mellitus, type II have been met. 38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310(a), (b) (2017).

3. The criteria for service connection for erectile dysfunction to include as secondary to diabetes mellitus, type II have been met. 38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310(a), (b) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for an Acquired Psychiatric Disorder

The Veteran maintains that he has an acquired psychiatric disorder as a result of his military service.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2016), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association; a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2017).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

First, the Veteran has been variously diagnosed with psychiatric disabilities, including PTSD, Depressive Disorder Not Otherwise Specified (NOS), Obsessive Compulsive Personality, and Alcohol Use Disorder in Sustained Remission.  See May 2011 and February 2014 VA Examinations and February 2011 and June 2013 Private Mental Health Examinations. 

Second, military personnel records confirm one of the Veteran's reported in-service stressors: frequent mortar attacks during service at Nha Trang, Vietnam.  See August 2013 PTSD Stressor Corroboration Memo. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disability is related to service.  

In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter" the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, the Veteran's June 2013 Private Examination indicated that his acquired psychiatric disorder is service-connected.  This opinion taken in tandem with the Veteran's consistent statements regarding his in-service stressors and symptomatology since service is highly probative.  See May 2013 Decision Review Officer (DRO) Hearing Testimony and August 2016 Board Hearing Testimony (Veteran consistently reported the onset of symptomatology following the corroborated stressor during service). The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for an acquired psychiatric disorder, to include PTSD, is warranted.
Service Connection for Peripheral Neuropathy

The Veteran maintains that he has peripheral neuropathy of the bilateral upper and lower extremities that is caused or aggravated by his service-connected diabetes mellitus, type II. 

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310(a), (b) (2017).

First, the Board finds that the Veteran has been diagnosed with peripheral neuropathy of the bilateral upper and lower extremities.  See June 2015 VA Examination.  Second, he is service-connected for diabetes mellitus, type II.  See March 2012 Rating Decision. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is caused by or aggravated by his service-connected diabetes mellitus, type II.

In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter" the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, the Veteran's May 2015 Private Medical Opinion indicated that his peripheral neuropathy of the bilateral upper and lower extremities is as likely as not related to his service-connected diabetes.  The examiner evidenced a review of the Veteran's medical history and relied on his own expertise and training when providing a fully articulated and reasoned opinion.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities, is warranted.


Service Connection for Erectile Dysfunction

The Veteran maintains that he has erectile dysfunction that is caused by his service-connected diabetes mellitus, type II. 

First, the Board finds that the Veteran has a current diagnosis of erectile dysfunction.  See January 2014 VA Examination.  Second, he is service-connected for diabetes mellitus, type II.  See March 2012 Rating Decision.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's erectile dysfunction is caused by or aggravated by his service-connected diabetes mellitus, type II.

In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter" the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  The Board notes that the negative opinion regarding a relationship between the Veteran's erectile dysfunction and service-connected diabetes mellitus, type II states that the condition is related to alcohol use.  See February 2014 VA Examination.  However, the Veteran has consistently testified that he stopped drinking as early as 2009 and, despite not drinking any longer, his condition worsened.  See Hearing Transcripts.  The Board finds this fact particularly probative as it evidences the possible aggravation of the Veteran's erectile dysfunction condition by his service-connected diabetes mellitus, type II.  Resolving any reasonable doubt in the Veteran's favor, the Board concludes that a grant of service connection for erectile dysfunction is warranted.  







ORDER

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) is granted. 

Entitlement to service connection for peripheral neuropathy of the bilateral lower and upper extremities to include as secondary to diabetes mellitus, type II is granted. 

Entitlement to service connection for erectile dysfunction to include as secondary to diabetes mellitus, type II is granted. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


